Citation Nr: 1426806	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  14-21 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether a timely substantive appeal has been filed for the issue of entitlement to service connection for cause of the Veteran's death based on a liberalizing regulation, or in the alternative, whether new and material evidence was received to reopen the claim of service connection for cause of the Veteran's death.  

(The issue of eligibility for educational assistance benefits under Chapter 35 is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to June 1984.  The appellant is the Veteran's daughter who seeks educational benefits as an eligible person under 38 U.S.C.A. § 3501.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of Regional Office of the Department of Veterans Affairs (VA) located in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the appellant was advised in the Board's prior remand of April 2012, she was required complete an appeal by submitting a Substantive Appeal after she had been furnished a Statement of the Case (SOC) on the issue involving service connection for the cause of the Veteran's death.  See also 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200 (2012).  In this case, because the rating decision in question was issued in April 2011, the appellant had until June 4, 2013, to appeal the April 4, 2013 SOC.  
38 C.F.R. 20.302(b) (2013) (A Substantive Appeal must be filed either within 60 days of the date that the SOC was mailed to the claimant or within one year of the date notification of the RO decision being appealed was mailed to the claimant, "whichever period ends later.").   

In the Informal Hearing Presentation, the appellant's representative argued that the appellant submitted a substantive appeal and that, even though it appears to have been received several weeks after the 60-day time limit, VA implicitly waived any issue as to timeliness.  In order to address the timeliness matter and ultimately whether the Board has jurisdiction over this issue, however, a remand is necessary for additional development.  Namely, this case must be returned to the RO so that VA can obtain a copy of the document that appears to have been labeled as a substantive appeal pursuant to a Veterans Appeals Control and Locator System (VACOLS) diary entry of July 1, 2013.  According to VACOLS, a substantive appeal was received on June 24, 2013, which is indeed after the 60-day time limit.  In order to assess whether the date of receipt is correct and whether the document in question is adequate to be considered a substantive appeal for the issue, the RO must obtain this document and include a copy of this document in the claims file.  In this regard, the RO should ensure that all relevant documents that may exist in any temporary file(s) are also placed within the appellant's official claims folder or electronic record.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file a copy of any and all documents submitted by the appellant after the April 2013 SOC, including a copy of the June 24, 2013 submission labeled as a substantive appeal.  All efforts to obtain the records must be documented and, if a negative response is received, it must be associated with the appellant's claims folder.  

2.  If any temporary folder(s) exist (in Philadelphia, Pennsylvania, or Buffalo, New York), associate any non-duplicative, relevant documents with the existing official claims folder or electronic record.

3.   Because "questions as to timeliness or adequacy of response [to a SOC] shall be determined by the Board" pursuant to 38 U.S.C.A. § 7105(d)(3), the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



